[Cite as Mercado v. Dept. of Rehab. & Corr., 2010-Ohio-203.]

                                                       Court of Claims of Ohio
                                                                         The Ohio Judicial Center
                                                                 65 South Front Street, Third Floor
                                                                            Columbus, OH 43215
                                                                  614.387.9800 or 1.800.824.8263
                                                                             www.cco.state.oh.us




ARIEL MERCADO

       Plaintiff

       v.

DEPARTMENT OF REHABILITATION AND CORRECTION

       Defendant

            Case No. 2007-06381

Judge Joseph T. Clark
Magistrate Steven A. Larson

JUDGMENT ENTRY




        {¶ 1} On October 27, 2009, the magistrate issued a decision recommending
judgment for defendant.
        {¶ 2} Civ.R. 53(D)(3)(b)(i) states, in part: “A party may file written objections to
a magistrate’s decision within fourteen days of the filing of the decision, whether or not
the court has adopted the decision during that fourteen-day period as permitted by
Civ.R. 53(D)(4)(e)(i).” No objections were filed.
        {¶ 3} The court determines that there is no error of law or other defect evident
on the face of the magistrate’s decision. Therefore, the court adopts the magistrate’s
decision and recommendation as its own, including findings of fact and conclusions of
law contained therein. Judgment is rendered in favor of defendant. Court costs are
assessed against plaintiff. The clerk shall serve upon all parties notice of this judgment
and its date of entry upon the journal.
Case No. 2007-06381                  -2-                 JUDGMENT ENTRY

                                    _____________________________________
                                    JOSEPH T. CLARK
                                    Judge

cc:


Daniel R. Forsythe                    Lester S. Potash
Assistant Attorney General            1717 Illuminating Building
150 East Gay Street, 18th Floor       55 Public Square
Columbus, Ohio 43215-3130             Cleveland, Ohio 44113-1901

MR/cmd
Filed January 11, 2010
To S.C. reporter January 25, 2010